Case 7:20-cr-00662-VB Document9 Filed 12/28/20 Page 1 of 1
Case 7:20-cr-00662-VB Document 8-1 Filed 12/21/20 Page.1of1i

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
20 CR 662 (VB)

JAMES WILLIAMS,

Defendant(s).
X

 

Defendant JAMES WILLIAMS hereby voluntarily consents to participate in the following
proceeding via viceoeerferencing-or teleconferencing:

Initial Appearance Before a Judicial Officer

___ Arraignment (Note: {f on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Bail/Detention Hearing

_XX_ Conference Before a Judicial Officer

Taras Wrllros (by VD ) A O pl

Defendant’s Signature Defendant’s Counsel’s Signature

(Judge may obtain verbal consent on
Record and Sign for Defendant)

 

JAMES WILLIAMS STEVEN D. FELDMAN
Print Defendant’s Name Print Counsel’s Name

 
 

This proceeding was conducted by reliable video or telephone conferencing/technology.

(ry wy VA

Date U.S. District Judge/UsS-Magistrate tudge—

 

 

 

 
